     Case 2:12-cv-00184-wks Document 554 Filed 08/31/20 Page 1 of 10



                   UNITED STATES DISTRICT COURT
                              FOR THE
                        DISTRICT OF VERMONT


JANET JENKINS, ET AL.,                  :
                                        :
          Plaintiffs,                   :
                                        :
          v.                            :    Case No. 2:12-cv-184
                                        :
KENNETH L. MILLER ET AL.,               :
                                        :
          Defendants.                   :



 OPINION AND ORDER: PLAINTIFFS’ MOTION TO COMPEL DISCOVERY FROM
                    DEFENDANT TIMOTHY MILLER
                               (ECF 473)
     Plaintiff Janet Jenkins, for herself and as next friend of

her daughter Isabella Miller-Jenkins, has brought suit against

several individuals and organizations, alleging that they

kidnapped and conspired to kidnap Isabella. Plaintiffs assert

claims of commission of, and conspiracy to, commit an

intentional tort of kidnapping and conspiracy to violate civil

rights under 42 U.S.C. § 1985(3).

     On February 26, 2020, Plaintiffs filed a motion to compel

discovery from Defendant Timothy Miller (ECF 473), arguing that

he had improperly refused to participate in discovery in light

of the pending motion for summary judgment and the previously

pending motion for reconsideration on his claims. Defendant

Timothy Miller avers that he is not obligated to complete



                                    1
        Case 2:12-cv-00184-wks Document 554 Filed 08/31/20 Page 2 of 10



discovery while dispositive motions remain pending, and that

Plaintiffs’ discovery requests are overbroad and unduly

burdensome. Finally, Defendant submits that he need not respond

to many of Plaintiffs’ discovery requests because they implicate

his Fifth Amendment right against self-incrimination.

        For the following reasons, Plaintiffs’ motion to compel

discovery from Timothy Miller is granted in part and denied in

part.

                            FACTUAL BACKGROUND
        Plaintiffs allege that Timothy Miller aided and abetted

Defendant Lisa Miller to leave the United Stated in September

2009 and come live in the Beachy Amish Mennonite Community in

Nicaragua where Timo served as the pastor of the Church. ECF 238

¶¶ 38, 65. On October 1, 2018, Miller filed a motion to dismiss

for lack of personal jurisdiction and failure to perfect

service, ECF 337, which the Court denied on October 30, 2019,

ECF 396. Miller then filed a motion for reconsideration on

November 8, 2019, ECF 403. The Court denied Miller’s motion for

reconsideration on April 22, 2020.

        Plaintiffs sent Timothy Miller’s counsel discovery requests

on October 30, 2019 and inquired as to a timeline for

production. ECF 473-2 at 16. Defendant did not respond. ECF 473-

2 at 15. Counsel conferred by telephone on November 8, 2019; the

parties dispute whether Timothy Miller agreed to provide

                                       2
     Case 2:12-cv-00184-wks Document 554 Filed 08/31/20 Page 3 of 10



Plaintiffs with discovery during that conversation. ECF 473-4 at

1; ECF 475 at 2. The parties did discuss potential difficulties

Mr. Miller might have in accessing criminal discovery, and the

possibility that Plaintiffs could gather this information from a

Freedom of Information Act (FOIA) request. ECF 473-4 at 1; ECF

475 at 2. On December 2, 2019, in order to move forward with a

FOIA request, Plaintiffs’ counsel requested that defense counsel

confirm whether Timothy Miller’s former defense counsel had a

copy of his criminal discovery, and that Defendant fill out a

form for the FOIA request. Plaintiffs’ counsel had previously

submitted a FOIA request for the criminal discovery on October

17, 2018, which was denied for lack of express authorization by

Defendant. Defense counsel did not respond to Plaintiffs’

counsel’s email until January 24, 2020. ECF 473-2 at 10.

    On January 27, 2020, Plaintiffs and Defendant spoke again

by phone. ECF 473-4 at 2. Defendant informed Plaintiffs that he

did not believe he had an obligation to engage in discovery in

light of his pending motion for reconsideration and Jenkins’

pending motion for partial summary judgment on her Vermont claim

against him.   ECF 473-4 at 2. He also represented that he would

object, based on his Fifth Amendment privilege against

compulsory self-incrimination, to producing anything beyond the

criminal discovery. ECF 473-4 at 2.       On January 29, 2020,

Plaintiffs sent a follow-up letter stating that it was their

                                    3
     Case 2:12-cv-00184-wks Document 554 Filed 08/31/20 Page 4 of 10



position that the Defendant is obligated to participate in

discovery despite the pending motions pursuant to Local Rule

26(a)(3). See ECF 473-3. On February 7, 2020, Defense counsel

submitted initial disclosures to Plaintiffs, and maintained that

they would wait until the resolution of pending motions before

responding to the other discovery requests, ECF 473-2 at 6.

     On February 24, 2020, Defense counsel informed Plaintiffs’

counsel that Mr. Miller would not sign an authorization for a

FOIA request in light of its breadth. ECF 473-2 at 3. On

February 25, 2020, Plaintiffs’ counsel responded with a proposed

narrower authorization, which Defense counsel agreed to. ECF

473-2 at 1-2. Both parties still disputed whether Mr. Miller was

required to engage in discovery while his motion for

reconsideration and Jenkins’ motion for partial summary judgment

remained pending before the Court. ECF 473-2 at 1-2.

                         STANDARD OF REVIEW
     Rule 26(b)(1) of the Federal Rules of Civil Procedure

defines the scope of discovery as including “any nonprivileged

matter that is relevant to any party's claim or defense and

proportional to the needs of the case considering the importance

of the issues at stake in the action, the amount in controversy,

the parties' relative access to relevant information, the

parties' resources, the importance of the discovery in resolving

the issues, and whether the burden or expense of the proposed

                                    4
       Case 2:12-cv-00184-wks Document 554 Filed 08/31/20 Page 5 of 10



discovery outweighs its likely benefit.” The Supreme Court has

broadly construed the scope of discovery “to encompass any

matter that bears on, or that reasonably could lead to another

matter that could bear on” the claims or defenses, and that is

proportional to the needs of the case.” Fed. R. Civ. P.

26(b)(1); Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351

(1978). Discovery is neither limited to the issues raised by the

pleadings, nor to the merits of a case. Oppenheimer, 431 U.S. at

351.

       In determining whether a discovery request is proportional

to the disputed issues, Fed. R. Civ. P. 26(b)(1) directs trial

courts to consider “the importance of the issue at stake in the

action, the amount in controversy, the parties’ access to

relevant information, the parties’ resources, the importance of

the discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely

benefit.” Fed. R. Civ. P. 26(b)(1). Rule 26 vests the trial

judge with broad discretion over making these determinations.

Crawford-El v. Britton, 523 U.S. 574, 598 (1998).

                                DISCUSSION
  I.     Defendant Timothy Miller is required to complete
         discovery despite pending motions.
       Defendant Timothy Miller has not yet taken steps to comply

with Plaintiffs’ requests for discovery, citing a pending motion


                                      5
     Case 2:12-cv-00184-wks Document 554 Filed 08/31/20 Page 6 of 10



for reconsideration and a motion for partial summary judgment.

Timothy Miller submits that the Court’s decision in either of

those matters could change Plaintiffs’ need for the requested

discovery, effectively staying these requests until their

resolution. See ECF 475 at 7 (“a Court need not grant a party’s

motion to compel discovery of facts when that very party has

filed a motion for summary judgment asserting that there are no

facts in dispute and no facts need to be discovered in order to

obtain liability.”). Plaintiffs now file this motion to compel

discovery from Defendant to seek relief.

     Plaintiffs prevail on their argument. There is no rule that

automatically stays discovery when either a motion for

reconsideration of a 12(b) or a motion for summary judgment is

pending. “A summary judgment motion filed before the close of

the discovery period does not automatically stay discovery.”

Mitchell v. N.Y. State Dept. of Correctional Services, No. 06–

CV–6278CJS (W.D.N.Y. Sept. 5 2012). Additionally, Local Rule

26(a)(30) clearly states that “[d]iscovery, including the

obligation to file a Discovery Schedule, shall not be stayed

during the pendency of a Fed. R. Civ. P. 12(b) or (c) motion.”

Under Rule 26(a)(30), a motion to reconsider a court’s ruling on

a Rule 12(b)(6) motion similarly does not trigger an automatic

stay of discovery.



                                    6
        Case 2:12-cv-00184-wks Document 554 Filed 08/31/20 Page 7 of 10



     Defendant relies on Hendricks v. Boltja, 20 Fed. Appx. 34,

36 (2d Cir. 2001), to argue that Plaintiffs’ discovery requests

are disproportionate to the needs of the case while motions

remain outstanding. However, in Hendricks, the Second Circuit

found only that the district court did not err by granting a

summary judgment motion without requiring defendants to furnish

previously requested discovery – the Second Circuit did not hold

that the district court was required to forgive the discovery,

or that a pending motion for summary judgment automatically

stays discovery. Id. at 37. Here, Timothy Miller never filed a

motion to stay discovery in light of pending motions, and the

Court never agreed to such a stay. As such, Defendant’s

obligations to provide Plaintiffs with discovery are neither

currently nor previously stayed, and he is obligated to respond.

  II.     Defendant must comply with Plaintiffs’ discovery
          requests; Plaintiffs’ Requests 37 and 38 are currently
          overbroad and must be narrowed.
     Next, Defendant Timothy Miller avers that Plaintiffs’

discovery requests are unduly burdensome and overbroad,

particularly in light of the fact that a motion for partial

summary judgment on some of his claims is currently pending.

Defendant argues that Plaintiffs’ requests which contain

language seeking “all documents and communications concerning .

. . X” mirror requests to other defendants that the Court has

previously found unduly burdensome. See ECF 473-1 at 7-8.

                                       7
     Case 2:12-cv-00184-wks Document 554 Filed 08/31/20 Page 8 of 10



Specifically, Defendant points to Request 37 (seeking “all

documents and communications concerning Nicaragua”) and Request

38 (seeking “all documents and communications concerning the

Beachy Amish Mennonite Church in Nicaragua”) as overbroad in

current form.

     Firstly, Defendant’s manner of raising objections to

Plaintiffs’ discovery requests is improper under the Federal

Rules of Civil Procedure. Fed. R. Civ. P. 34(b)(2) requires that

Defendant make any objections to discovery requests in writing,

with specificity as to the grounds, within 30 days. Defendant

failed to timely raise any such objections, and he is thus

obligated to comply with the requests.

     On the merits, the majority of Plaintiffs’ discovery

requests seek documents and communications related to

Defendant’s contact with Lisa Miller and Isabella Miller-

Jenkins, which are directly relevant to the issues at bar and

proportional to the needs of the case. However, Plaintiffs’

Requests 37 and 38 are overbroad. A request to produce all

documents “concerning” Nicaragua and the Beachy Amish Mennonite

Church in Nicaragua would likely yield a large catalogue of

results, many of which would be irrelevant to the case. In order

to spare Defendant unduly burdensome discovery, the Court orders

Plaintiffs to narrow the language of these two requests.



                                    8
     Case 2:12-cv-00184-wks Document 554 Filed 08/31/20 Page 9 of 10



  III. Plaintiffs’ discovery requests do not jeopardize
       Defendant’s Fifth Amendment right against self-
       incrimination.
     Finally, Defendant submits that he is not obligated to

comply with Plaintiffs’ discovery requests because they

implicate his Fifth Amendment right against self-incrimination.

Specifically, Timothy Miller argues that the requests seeking

documents related to his criminal proceedings “could potentially

expose him to future criminal charges.” ECF 475 at 6.

     Once again, Fed. R. Civ. P. 34(b)(2) requires that

Defendant make any objections to discovery requests in writing,

with specificity as to the grounds, within 30 days. Defendant is

not permitted to simply abstain from producing the discovery, as

he has done here, and raise a generalized objection in response

to a motion to compel discovery.

     Furthermore, Defendant’s Fifth Amendment objection to

providing discovery fails on the merits. While courts typically

allow a defendant to assert a right against self-incrimination

in civil proceedings where he fears a risk of self-incrimination

in a criminal proceeding, Wehling v. Columbia Broadcasting Sys.,

608 F.2d 1084, 1086 (5th Cir. 1979), it is not apparent that any

such risk exists in the case at bar. Indeed, Defendant has

already faced pled guilty to criminal charges of conspiracy to

commit international parental kidnapping. ECF 439-14 at 1-2.

Defendant has not successfully shown that the discovery which

                                    9
     Case 2:12-cv-00184-wks Document 554 Filed 08/31/20 Page 10 of 10



Plaintiffs seek from a past criminal proceeding would pose any

risk of future self-incrimination in light of the case’s

procedural posture. Plaintiffs’ motion to compel discovery is

granted in part and denied in part.

                               CONCLUSION
     For the aforementioned reasons, Plaintiffs’ motion to

compel discovery from Timothy Miller (ECF 473) is granted in

part and denied in part. The parties each bear their own costs.

     DATED at Burlington, in the District of Vermont, this 31st

day of August, 2020.

                                  /s/ William K. Sessions III
                                  William K. Sessions III
                                  District Court Judge




                                    10
